Fourth Court of Appeals
                                     San Antonio, Texas
                                          October 14, 2021

                                        No. 04-21-00114-CV

                                          Zulema GARZA,
                                             Appellant

                                                 v.

  Zulema J. GARZA, Jose Juan Garza, III, Andres Garza, Alejandro Garza, and Gabriel Garza,
                                         Appellees

                     From the 49th Judicial District Court, Webb County, Texas
                              Trial Court No. 2020-CVK-002209-D1
                               Honorable Joe Lopez, Judge Presiding


                                           ORDER

Sitting:         Beth Watkins, Justice
                 Liza A. Rodriguez, Justice
                 Lori I. Valenzuela, Justice

       On September 29, 2021, we issued an opinion and judgment dismissing this
appeal for want of prosecution due to appellant’s failure to timely file a brief that
complied with the Texas Rules of Appellate Procedure. See TEX. R. APP. P. 38.8(a)(1),
42.3(b). On September 30, 2021, appellant filed a letter we construe as a motion for
rehearing. After consideration, appellant’s motion for rehearing is DENIED.

           It is so ORDERED on this 14th day of October, 2021.

                                                                       PER CURIAM



           ATTESTED TO: ______________________________
                        MICHAEL A. CRUZ, Clerk of Court